       Case 8:20-cr-00396-CBD Document 3 Filed 11/23/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA          *

     v.                           *

GERALD F. LUCHANSKY               * Criminal No.: CBD-20-396

          Defendant               *

                      *     *     *    *        *

                                APPEARANCE

      Please enter my appearance as counsel for the Defendant in

the above-captioned case.


                                  MURPHY & PRICE, LLP


                                  _________/s/_______________
                                  J. DENNIS MURPHY, JR.
                                  1125 West Street, Suite 200
                                  Annapolis, MD 21401
                                  dennis@murphypricelaw.com
                                  (410) 280-2500
                                  MDEC Bar No.: 8512010449

                                  CERTIFICATE

     I HEREBY CERTIFY that on the date of the electronic filing of
this submission, a copy was served via CMECF on the attorney for the
Government and that it does not contain any restricted information
pursuant to Maryland Rule 20-201 (f) (1).


                                       ______/s/_______________
                                       J. Dennis Murphy, Jr.
